Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS October 6, 2009 CAUTION REGARDING FORWARD-LOOKING STATEMENTS This management discussion and analysis may contain forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: • our ability to obtain the substantial capital required to fund research and operations; • our plans to obtain partners to assist in the further development of our product candidates; • our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements; • our expectations regarding future financings; • our plans to conduct clinical trials; and • our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process the Company’s plans, objectives, expectations and intentions and other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: • our ability to continue to operate as a going concern; • our ability to obtain the substantial capital required to fund research and operations; • our lack of product revenues and history of operating losses; • our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; • the progress of our clinical trials; • our liability associated with the indemnification of Old Lorus and its directors, officers and employees • our ability to find and enter into agreements with potential partners; • our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; • clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; • the regulatory approval process; • our ability to attract and retain key personnel; • our ability to obtain patent protection and protect our intellectual property rights; • our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; • our ability to comply with applicable governmental regulations and standards; • development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; • commercialization limitations imposed by intellectual property rights owned or controlled by third parties; • our business is subject to potential product liability and other claims; • our ability to maintain adequate insurance at acceptable costs; • further equity financing may substantially dilute the interests of our shareholders; • changing market conditions; and • other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this management, discussion and analysis or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 1 LIQUIDITY AND CAPITAL RESOURCES Since its inception, Lorus has financed its operations and technology acquisitions primarily from equity and debt financing, the proceeds from the exercise of warrants and stock options, and interest income on funds held for future investment.The remaining costs associated with the completion of the LOR-2040 Phase I/II clinical trial program with the US National Cancer Institute (“NCI”) will be borne by the NCI.Lorus has, in the past, undertaken additional LOR-2040 trials and acquired additional quantities of LOR-2040 drug to support ongoing trials and undertaken further development of LOR-2040 at its own cost.We will continue the development of our small molecule programs from internal resources. We have not earned substantial revenues from our drug candidates and are therefore considered to be in the development stage.The continuation of our research and development activities and the commercialization of the targeted therapeutic products are dependent upon our ability to successfully finance and complete our research and development programs through a combination of equity financing and payments from strategic partners.We have no current sources of payments from strategic partners. During the current quarter, the Company settled its secured convertible debentures and extinguished its liability in the amount of $15.0 million for cash and other consideration. Management has forecasted that the Company’s current level of cash and cash equivalents and short-term investments are not sufficient to execute its current planned expenditures for the next twelve months without further investment.On October 6, 2009, the Company secured a six-month, $1 million, loan from a member of its Board of Directors (See “Subsequent events”) and is currently in discussion with several parties with a view to obtaining additional funding.Management believes that with the additional funds received in October 2009, it will complete one or more of these arrangements in sufficient time to continue to execute its planned expenditures without interruption.However, there can be no assurance that the capital will be available as necessary to meet these continuing expenditures, or if the capital is available, that it will be on terms acceptable to the Company.The issuance of common shares by the Company could result in significant dilution in the equity interest of existing shareholders.The Company has implemented a series of strategies to reduce research, development and overhead expenditures and is considering alternatives to delay its research program, amongst other cost savings measures, until sufficient financing is available.There can be no assurance that the Company will be able to obtain sufficient financing to meet future operational needs.As a result, there is a significant doubt as to whether the Company will be able to continue as a going concern and realize its assets and pay its liabilities as they fall due. These interim consolidated financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. If the going concern basis were not appropriate for these financial statements, then adjustments would be necessary in the carrying value of the assets and liabilities, the reported revenues and expenses and the balance sheet classifications used. The following discussion should be read in conjunction with the audited financial statements for theyear ended May 31, 2009 and the accompanying notes (the "Financial Statements") contained in the Company’s annual report.The Financial Statements, and all financial information discussed below, have been prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).All amounts are expressed in Canadian dollars unless otherwise noted.All comparative figures presented in these consolidated financial statements include those of those of Old Lorus prior to the Arrangement Date (as defined below) and the Company after the Arrangement Date.References in this Management’s Discussion and Analysis to the “Company”, “Lorus”, “we”, “our”, “us” and similar expressions, unless otherwise stated, refers to Lorus Therapeutics Inc. OVERVIEW Lorus is a life sciences company focused on the discovery, research and development of effective anticancer therapies with a high safety profile.Lorus has worked to establish a diverse anticancer product pipeline, with products in various stages of development ranging from pre-clinical to an advanced Phase II clinical trial.A growing intellectual property portfolio supports our diverse product pipeline.Lorus’ pipeline is a combination of internally developed products and products licensed in from other entities at a pre-clinical stage. We believe that the future of cancer treatment and management lies in drugs that are effective, safe and have minimal side effects, and therefore improve a patient's quality of life.Many of the cancer drugs currently approved for the treatment and management of cancer are toxic with severe side effects, and we therefore believe that a product development plan based on effective and safe drugs could have broad applications in cancer treatment.Lorus' strategy is to continue the development of our product pipeline using several therapeutic approaches. Each therapeutic approach is dependent on different technologies, which we believe mitigates the development risks associated with a single technology platform.We evaluate the merits of each product throughout the clinical trial process and consider commercial viability as appropriate.The most advanced anticancer drugs in our pipeline, each of which flow from different platform technologies, are antisense, small molecules and immunotherapeutics. Our business model is to take our product candidates through pre-clinical testing and into Phase I and Phase II clinical trials.It is our intention to then partner or co-develop these product candidates after successful completion of Phase I or II clinical trials.Lorus will give careful consideration in the selection of partners that can best advance the drug candidates into a pivotal Phase III clinical trial and, upon successful results, commercialization.Our objective is to receive cash for milestone payments and royalties from such partnerships which will support continued development of our product pipeline.We assess each product candidate and determine the optimal time to work towards partnering out that product candidate. Our success is dependent upon several factors, including, maintaining sufficient levels of funding through public and/or private financing, establishing the efficacy and safety of our products in clinical trials and securing strategic partnerships. 2 Our loss from operations (excluding the gain on settlement of the convertible debentures) for the three months ended August 31, 2009 decreased to $1.2 million from $2.7 million during the same period in fiscal 2009. During the three months ended August 31, 2009 the Company recorded a gain on the repurchase of its secured convertible debentures of $11.0 million reflecting the difference between the fair value of the debentures at the repurchase date, net of transaction costs of $221 thousand, and the cash payment amount of $3.3 million resulting innet income for the period of $9.8 million ($0.04 per share).The gain on repurchase of the debentures does not result in income taxes payable as the Company has sufficient capital and non-capital losses to shelter these gains.During the three months ended August 31, 2008 the Company’s net loss of $2.2 million included a gain on sale of shares of $450 thousand related to the plan of arrangement and corporate reorganization described below The decrease in loss from operations for the three months ended August 31, 2009 compared with the same period in the prior year is due primarily to lower research and development costs of $685 thousand resulting from less spending on related activities, and higher expenditures in the prior period for GLP-toxicity studies related too our LOR-2040 and LOR-253 programs; lower general and administrative costs of $261 thousand due to reduced personnel and legal costs; and lower accretion and interest expense related to the convertible debentures as a result of repurchasing the debentures in June 2009.These lower expenditures are partly offset by a decrease in interest income of $71 thousand to $11 thousand in the current quarter as compared to the same period in the prior year is due to lower cash and investment balances as a result of the payment made to repurchase the debentures in June as well as lower prime interest rates.
